Case: 1:69-cv-02145 Document #: 6902 Filed: 06/05/20 Page 1 of 1 PageID #:64037

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Michael L Shakman, et al.
                                    Plaintiff,
v.                                                     Case No.: 1:69−cv−02145
                                                       Honorable Edmond E. Chang
Chicago Park District, et al.
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, June 5, 2020:


        MINUTE entry before the Honorable Edmond E. Chang: Pursuant to R. 6901,
counsel for the Recorder and County report that Plaintiffs in Pillows et al., 18−cv−07497,
do not object to the motion [6898] to reassign the case. Under Local Rule 40.4, the Court
grants the motion to reassign 18−cv−07497. The order will be processed with the
Executive Committee. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
